Case 8:19-mj-02034-AEP Document1 Filed 08/01/19 Page 1 of 7 PageID 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

United States of America ) 8 . i 9 lV J 2 0 4 4 AGP
Vv. )
Terrian J. Knight Case No.
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 30, 2019 inthe county of __ Pinellas in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g) Being a felon in possession of a firearm

This criminal complaint is based on these facts:

See attached Affidavit.

Continued on the attached sheet. se
Hien de

Complainant's signature

ATF SA Jason Wetherington

Printed name and title

ZI

Judge's sfenature

Sworn to before me and signed in my presence.

City and state: Tampa, Florida ELIZABETH A. JENKINS, U.S. Magistrage Judge

Printed name and title

 
Case 8:19-mj-02034-AEP Document1 Filed 08/01/19 Page 2 of 7 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Jason Wetherington, being duly sworn, depose and state:

1. I am a Special Agent with the U.S. Department of Justice’s Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF), and have been employed by
ATF since February 2016. I have completed the Federal Law Enforcement Training
Centers training course for Investigators and ATF’s Special Agent Basic Training.
During this training, I learned federal firearm statutes as well as other violations of
the United States Code, including violent crimes and narcotic offenses.

2. I submit this affidavit in support of a criminal complaint charging
Terrian J. Knight with committing the offense of being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g).

3, This affidavit is based on my personal knowledge, information from my
fellow law enforcement officers (particularly from the St. Petersburg Police
Department (SPPD)), and other reliable sources. This affidavit is only for a limited
purpose, that is, to demonstrate that probable cause exists that Knight committed the
crime alleged. I have not included every fact known but just those necessary to

demonstrate that probable cause exists.

PROBABLE CAUSE
4, All of the events described below occurred in St. Petersburg, Florida, in
the Middle District of Florida.
5. Knight, an individual known to law enforcement officers as a suspect in

several previous robberies, was observed by SPPD Undercover Detective Stan
Case 8:19-mj-02034-AEP Document1 Filed 08/01/19 Page 3 of 7 PagelD 3

Maybell at approximately 10:10 pm walking east along 18th Street South from his
residence located at 655 18th Street South, Apartment 6, St. Petersburg, Florida.

6. Detective Maybell then observed Knight change direction, walking
north to the Family Dollar located at 1701 4th Street South, St. Petersburg, Florida.
Detective Maybell followed, surveilling Knight. Detective Maybell observed Knight
stay near a wooded area concealing himself near the parking lot just south of the
Family Dollar.

7. At approximately 11:45 pm, SPPD Detective Maybell observed the
Family Dollar Assistant Manager David C. Schroeder walk from the front door of
the Family Dollar to his truck in the parking lot south of the Family Dollar building.
Detective Maybell observed Knight come out from the wooded shrubs directly to
Schroeder demanding money and truck keys. Detective Maybell observed Schroeder
throw his wallet and truck keys. Subsequently, Knight fired a shot past Schroeder
using a handgun.

8. Knight then ordered Schroeder to lie face down on the pavement in the
Family Dollar parking lot and struck Schroeder in the back of the head with the
handgun. Knight then proceeded to search Schroeder’s pockets. Detective Maybell
then observed Knight fire two gunshots in Schroeder’s backside, then flee the scene
to the west.

9. SPPD K-9 Officer Eric Smith observed Knight fleeing from the scene
and released his police canine in pursuit of Knight. Knight observed the police

canine in pursuit and jumped over a fence inside a retention pond area west of the

2
Case 8:19-mj-02034-AEP Document 1 Filed 08/01/19 Page 4 of 7 PagelD 4

Family Dollar. SPPD held a perimeter around the retention pond area and
contacted the SPPD Special Response Team (SRT) for assistance with the
apprehension of Knight.

10. On July 31, 2019, at approximately 3:20 am, ATF Special Agent Jason
Wetherington and SPPD Detective Colt Smith interviewed Schroeder at the hospital.
In summary, Schroeder stated that he walked outside of Family Dollar after closing
time at approximately 11:30 pm on July 30, 2019, and locked the building. He
walked towards his truck parked in the Family Dollar parking lot on the south side of
the building when a man came out from the area east of the retention pond next to
the Family Dollar and attempted to rob Schroeder. The robber held a handgun in his
right hand and instructed Schroeder to get on the ground, empty his pockets, and
hand over his money and his truck keys. Schroeder got on the ground, but then stood
back up and tossed his wallet and keys where the robber could not get them. The
robber ordered Schroeder back on the ground and fired a gunshot to the side of
Schroeder intentionally missing him, and then used the handgun to hit Schroeder
over the back of the head. Then the robber fired a gunshot striking Schroeder in the
buttocks area, and then fired a second gunshot in the buttocks area. After the robber
shot Schroeder, he fled the scene running west. Schroeder then got to his feet and ran
east to the safety of responding SPPD officers.

11. Atapproximately 7:00 am on this same day, SPPD SRT apprehended
Knight from the retention pond area. SPPD Detective Christine Kenney recovered a

loaded Taurus Millennium G2, 9mm caliber pistol from the retention pond area.

3
Case 8:19-mj-02034-AEP Document1 Filed 08/01/19 Page 5 of 7 PageID 5

SPPD crime scene technicians responded to Family Dollar to process the scene.
While there, the technician took possession of a bullet and bullet casings.

12, Atapproximately 11:00 am that same day, Special Agent
Wetherington, SPPD Detective Paul Etcheson, and Detective Smith conducted a
post-Miranda interview of Knight at the SPPD Headquarters. In summary, Knight
admitted to possessing the handgun SPPD recovered from the retention pond area
behind the Family Dollar, attempting to rob the victim, and eventually shooting the
victim twice, before fleeing the scene on July 30, 2019. Knight targeted the victim
because he believed he would be carrying money from inside the store and he needed
money. He jumped the fence behind the Family Dollar to flee from the SPPD canine
running after him. He tossed the loaded pistol at some point on his route fleeing from
the SPPD police canine.

13. Ihave consulted with ATF nexus expert and Special Agent John
Cosentino regarding the place of manufacture of the firearm. In his opinion, SA
Cosentino was able to determine that the Taurus firearm was manufactured in
Brazil.

14. Ihave reviewed Knight’s criminal history and determined that he is a
multi-convicted felon, having been convicted for the following felony offenses,
including, but not limited to, the following:

e Grand theft motor vehicle, in the Sixth Circuit, in and for
Pinellas County, Florida (2008)

e Carrying a concealed firearm, in the Sixth Circuit, in and for
Pinellas County, Florida (2009)

4
Case 8:19-mj-02034-AEP Document1 Filed 08/01/19 Page 6 of 7 PagelD 6

e Felon in possession of a firearm, in the Sixth Circuit, in and for
Pinellas County, Florida (2009)

e Felon in possession of a firearm, in the Sixth Circuit, in and for
Pinellas County, Florida (2012)

e Felon in possession of a firearm, in the Sixth Circuit, in and for
Pinellas County, Florida (2012)

e Attempted burglary of a dwelling, in the Sixth Circuit, in and for
Pinellas County, Florida (2012)

e Discharge of a firearm from a vehicle, in the Sixth Circuit, in and
for Pinellas County, Florida (2012)

e Burglary of a dwelling, in the Sixth Circuit, in and for Pinellas
County, Florida (2012)

e Grand theft ($300-$5,000), in the Sixth Circuit, in and for
Pinellas County, Florida (2012)

15. Ihave reviewed records from the Florida Department of Corrections
(FDOC) regarding Knight’s past imprisonment history. According to FDOC records,
Knight has spent two periods of time in FDOC custody of longer than a year. He
was imprisoned from September 15, 2009, through April 13, 2011, on convictions for
carrying a concealed firearm and being a felon in possession of a firearm. He was
further imprisoned from October 9, 2012, through April 16, 2018, on convictions for
being a felon in possession of a firearm (two charges), attempted burglary of a
dwelling, discharge of a firearm from a vehicle, burglary of a dwelling, and grand

theft ($300-$5,000).
Case 8:19-mj-02034-AEP Document1 Filed 08/01/19 Page 7 of 7 PagelD 7

CONCLUSION
16. Based upon the foregoing, I submit that there is probable cause to
believe that Terrian J. Knight committed the offense of being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g).
This completes my affidavit.
LAE

JaSon Wetherington
Special Agent, ATF

Subscribed and sworn before me

in Tampa, Florida this t day of August 2019.
LH 4

ELIZABETH A. JENKINS
United States Magistrate Judge

 
